DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of US Provisional Application 62/270,227 field December 21, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/US2016/068038 filed December 21, 2016.
Claim Status
Claims Filing Date
October 20, 2021
Amended
6-13
New
21-28
Cancelled
1-6, 14-20
Pending
6-13, 21-28
Withdrawn
28
Under Examination
6-13, 21-27 


Restriction by Original Presentation
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Withdrawn Claim Objection
The following objection is withdrawn due to claim amendment:
Claim 10 lines 2-3 “the heat-treated alloy necessarily possessing improved mechanical and biocorrosion properties”.  
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 7 lines 1-2 “the alloy is produced by casting”.
Claim 10 line 2 “improved mechanical and biocorrosion properties”.
The following 112(b) rejection is withdrawn due to claim cancellation:
Claim 19 lines 1-3 “A process for producing…bone fixation hardware…producing patient-specific fixation hardware”.
Response to Arguments and Declaration Under 37 C.F.R. § 1.132
Applicant's arguments and declaration filed January 24, 2021 have been fully considered but they are not persuasive.

Decker
	The applicant argues Decker does not teach the atomic ratio of Zn/Ca or that it is a result effective variable for strength or corrosion rate (Remarks pg. 9 para. 3).
In response to applicant's argument that Decker does not teach the atomic ratio of Zn/Ca, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Decker teaches 0.85 to 1.4 wt% Zn and 0.2 to 0.5 wt% Ca ([0013], [0020]). Zn works with Mn to have a synergistic strengthening effect with decreased toxicity threat ([0064], [0066]) where strengthening is a result of short aging times, corrosion is controlled by the phases present for a sufficient useful life in the body ([0063]), and Zn and Ca are essential trace elements in the human body, where Ca accelerates bone growth and Zn deficiency perturbs physiological functions ([0065]). These teachings read on an atomic ratio of Zn/Ca of 1.0 to 4.3, which overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). Further, similar to the above teachings, applicant’s specification recites limiting the Zn/Ca ratio for optimum corrosion properties and age hardening effect (applicant’s specification 5:8-13). Expected beneficial results are evidence of obviousness of a claimed invention. MPEP 716.02(c)(II).
Unexpected Results
The applicant conducted additional experiments with Zn/Ca ratios of 1.18, 1.41, 1.80, 2.07, and 4.13 (Declaration para. 12).
Amended claim 6 lines 13-14 require an atomic ratio of Zn to Ca of 1.2 to 1.47. Applicant’s specification teaches a Mg-1.2wt%Zn-0.5wt%Ca-0.5wt%Mn alloy (applicant’s specification 5:29-31, 6:29-30), which has an atomic ratio of Zn to Ca of 1.47 (applicant’s specification 5:8-9).
The applicant processed the additional experimental alloys as a casting (Declaration para. 10), homogenizing at 400°C for 24 hours, water quenching, rolling to about 80% thickness with 0.25 mm reduction per pass followed by heating in a furnace to 350°C, then once reduced to 2 mm the reduction per pass was 0.5 mm until the target 80% was reached (Declaration para. 11), followed by heat treating in a box furnace at 200°C for 3.1 hours with a water quench afterwards (Declaration para. 14).
Applicant’s specification recites a Mg-Zn-Ca-based alloy that contains Mg-1.2wt%Zn-0.5wt%Ca (applicant’s specification 4:20-24) that is as-cast, solution treated at 510°C for 3 h in an inert gas environment, quenches in cold water, then artificially age-hardened in an oil bath at 200°C for 1, 2, 3, 5, and 10 hours or at different age hardening temperatures of 100, 150, 200, and 250°C (applicant’s specification 5:14-28), where the effect of adding 0.5 wt% Mn was also investigated (applicant’s specification 5:29-30).
The processing of the alloys in applicant’s declaration is different than the processing of the alloys in applicant’s specification. For examples, the declaration homogenized at 400°C for 24 hours and rolled to about 80% thickness (Declaration para. 11), whereas the specification solution treated at 510°C for 2 hours and did not roll (applicant’s specification 5:14-28). The declaration heat treated at 200°C for 3.1 hours (i.e. 3 hours and 6 minutes) (Declaration para. 14), whereas the specification heat treated at 200°C for 3 hours (applicant’s specification 5:14-28). The declaration tested alloys with Mn content that varied from 0.17 to 0.45 wt% (Declaration para. 12), whereas the specification is directed to an alloy with either 0 or 0.5 wt% Mn (applicant’s specification 5:29-30).
Due to the composition and processing differences between the declaration and applicant’s specification it appears that the data in the specification is not comparable to the data in the declaration.
The applicant determined the corrosion rate of the additional experimental alloys in the declaration by performing electrochemical potentiodynamic polarization tests then calculating the corrosion rate using an equation (Declaration para. 15).
The corrosion rate is presented in applicant’s specification in Tables 1-3. Table 1 presents electrochemical corrosion characteristics, including corrosion rate, for different heat treatment times. Table 2 presents In vitro immersion test results, including average corrosion rate, for different heat treatment times. Table 3 presents electrochemical corrosion characteristics, including corrosion rate, for different heat treatment temperatures. 
It appears that the corrosion rate presented in Tables 1 and 3 is calculated from electrochemical data, similar to that presented in the declaration. It also appears that Table 2 is not comparable to the data in the declaration because it calculates corrosion rate based on immersion tests and not electrochemical data (i.e. a different method).
The corrosion data in applicant’s declaration appears to be different than that of the specification. In the specification the corrosion rate based on electrochemical corrosion characteristics for heat treated samples ranges from 8.7 to 12.2 mm/yr (applicant’s specification Tables 1, 3), whereas in the declaration the corrosion data ranges from 2.22 to 5.71 mm/yr (Declaration para. 16). Further, the Zn/Ca ratio of 1.40 sample has a calculated corrosion rate of 2.19 mm/yr and the Zn/Ca ratio of 1.80 sample has a calculated corrosion rate of 5.71 mm/yr (Declaration para. 16). The Zn/Ca ratio of 1.47 sample heat treated at 200°C for 3 hours has a calculated corrosion rate of 9.6 mm/yr (applicant’s specification Table 1) or 8.7 mm/yr (applicant’s specification Table 2). The corrosion rate of the 1.47 sample appears to have a discrepancy with that of the 1.40 and 1.80 samples because it exhibits a calculated corrosion rate that is significantly more than that of the 1.80 sample (i.e. suggested worse corrosion behavior that either 1.40 and 1.80, which appears to teach away from applicant’s argument of improved corrosion resistance).
The applicant argues unexpected results of an atomic ratio of Zn to Ca of 1.2 to 1.47 improves properties, specifically an optimal balance of corrosion and mechanical properties (Remarks pg. 9 para. 4, pg. 10 para. 1; Declaration para. 8), where low Zn/Ca ratios (i.e. 1.18 and 1.41) exhibit substantially decreased corrosion rates (Remarks pg. 11 para. 4, pg. 12; Declaration para. 17) and good mechanical properties (i.e. micro hardness) (Remarks pg. 13, pg. 14 para. 1; Declaration para. 21) due to a particular blend of intermetallic phases that form as these Zn/Ca ratios (Remarks pg. 14 paras. 2-5; Declaration para. 22), where the Ca2Mg6Zn3 phase results in better mechanical properties, but excess formation deteriorates corrosion resistance (Remarks pg. 15 paras. 1-5; Declaration paras. 24-30).
The examiner respectfully disagrees. Decker teaches a Zn/Ca atomic ratio of 1.0 to 4.3 (Decker [0013], [0020]), which overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). Applicant’s data, presented in both the specification and declaration filed October 20, 2021, does not establish unexpected results of the claimed Zn to Ca atomic ratio of 1.2 to 1.47 over the teachings of Decker.
The claimed range of atomic ratio of Zn/Ca has a lower endpoint of 1.2. The closest data points to this lower endpoint are 1.18 (#1) (i.e. below the claimed lower end point) and 1.41 (#2) (i.e. above the claimed lower end point) (Declaration para. 12). In the graph that overlaps the corrosion rate data with the micro-Vickers hardness data as related to Zn/Ca ratio (Declaration para. 20) it can be seen that the corrosion rate for these two Zn/Ca ratios is substantially similar and the error bars in the hardness indicate substantially similar hardness. The corrosion and mechanical properties of these two samples does not establish unexpected results of the claimed lower endpoint of the atomic ratio of Zn/Ca of 1.2.
The claimed range of atomic ratio of Zn/Ca has an upper endpoint of 1.47. The closest data points to this upper endpoint are 1.41 (#2) (i.e. below the claimed upper end point), 1.47 (i.e. the claimed upper end point), and 1.80 (i.e. above the claimed upper end point) (#3) (Declaration para. 12, applicant’s specification 5:8-9). The data in the declaration and applicant’s specification cannot be compared because of the differences in processing of the samples and the discrepancies with the corrosion rate data as discussed above (Declaration paras. 11, 14; applicant’s specification 5:14-30). 
The composition of the 1.80 sample (#3) is also not commensurate in scope with the claims because it includes 0.17 wt% Mn (Declaration para. 12), whereas the claim requires 0.25 to 0.75 wt% Mn (claim 6 line 10).
As discussed in more detail in the below specification objection, it is also unclear whether the data presented in the specification is directed to a Mg-1.2wt%Zn-0.5wt%Ca-0.25wt%Mn alloy or a Mg-1.2wt%Zn-0.5wt%Ca alloy (applicant’s specification 4:20-24, 5:29-30). Tables 1, 2, and 3 in applicant’s specification recite “the as-cast and heat-treated alloy”, which appears to refer to the alloy without Mn. If that is the case, then the data is the specification is not commensurate in scope with the claims because of the lack of Mn, whereas the claim requires 0.25 to 0.75 wt% Mn.
The hardness data also does not appear to exhibit unexpected results. The data is presented with error bars (Declaration para. 20) where the hardness for all the examples (i.e. Zn/Ca ratios ranging from 1.19 to 4.13, Declaration para. 12) all overlap at about 50 to 55 micro-Vickers hardness (Declaration paras. 19, 20), suggesting that the hardness data for all the samples is substantially similar. 
Finally, with respect to the intermetallic phase, evidence to prove the unexpected results of the intermetallic phase for the claimed Zn/Ca atomic ratio has not been presented. It appears that applicant alleges evidentiary sources indicate that a Zn/Ca ratio of more than 1.1-1.2 forms a stable intermetallic compound of Ca2Mg6Zn3 (tau1) (Declaration paras. 23-29). Evidence, such as micrographs, showing the structural differences in alloys with a Zn/Ca ratio of 1.2 to 1.47 relative to alloys outside of this claimed range to establish unexpected results has not been presented.
Specification Objection
The disclosure is objected to because of the following informalities:
It is unclear whether the data presented in Tables 1-3 of the specification directed to the “as-cast and heat-treated alloy” refers to the Mg-Zn-Ca-based alloy of Mg-1.2wt%Zn-0.5wt%Ca (applicant’s specification 4:20-24) or the Mg-1.2wt%Zn-0.5wt%Ca-0.25wt%Mn alloy (applicant’s specification 5:29-30). It is also unclear which alloy is being referred to in Figs. 1, 3-6, and 12-14 (applicant’s specification 6:6-27, 7:4-32, 8:1-11, 29-31, 9:1-24).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 lines 5-6 “producing the patient-specific bioresorbable Mg based bone fixation hardware from the heat-treated alloy” fails to comply with the written description requirement. Original claim 6 line 3 recited “producing patient-specific fixation hardware made of an alloy” and line 8 “heat treating the alloy”. Therefore, patient-specific fixation hardware was first produced then heat treated. In contrast amended claim 6 recites producing the patient-specific bioresorbable Mg based bone fixation hardware after heat-treating the alloy. 
In the remarks filed October 20, 2021 applicant alleges support for the claim amendments at page 3, lines 4-18 of the published PCT application (WO 2017/112779) (Remarks pg. 6 para. 2). This section of the specification is the summary of the invention and it does not appear to support the claim 6 lines 5-6 amendment. Processing is recited in applicant’s specification on page 5 lines 14-28 and is only directed to heat treating the as-cast alloy. Applicant’s specification does not appear to recite a process that includes producing the patient-specific bioresorbable Mg based bone fixation device.
Claim 6 lines 11-12 and claim 21 line 3 “optionally additional components” fails to comply with the written description requirement. There does not appear to be support in applicant’s specification for the alloy to comprise “optionally additional components”. For example the specification at 4 lines 20-24 recites a “Mg-Zn-Ca-based alloy” that contains “Mg-1.2wt%Zn-0.5wt%Ca” without reciting the presence of optional additional components. 
Claim 13 lines 2-3 “coating the heat-treated alloy with a ceramic coating using a micro arc oxidation process” fails to comply with the written description requirement. Claim 13 depends from claim 6, which recites in lines 4-6 heat treating then producing the patient-specific bioresorbable Mg based bone fixation hardware from the heat-treated alloy. Claim 13 requires ceramic coating of the heat-treated alloy, which is before the step of producing the patient-specific bioresorbable Mg based bone fixation hardware and does not appear to be supported by applicant’s specification.
Claim 23 lines 1-2 “the corrosion rate of the heat-treated alloy is at-least 40% lower than that of the alloy without the heat treatment” fails to comply with the written description requirement.
Claim 24 lines 1-2 “the corrosion rate of the heat-treated alloy is at least 50% lower than that of the alloy without the heat treatment” fails to comply with the written description requirement.
Claim 25 lines 1-2 “the corrosion rate of the heat-treated alloy is 40% to 60% lower than that of the alloy without the heat treatment” fails to comply with the written description requirement.
The specification does not appear to recite a teaching of the corrosion rate of the heat-treated alloy relative to that of the alloy without heat treatment. 
Applicant’s specification presents corrosion data for as-cast and heat treated samples in Tables 1-3. In Tables 1 and 3 the as-cast corrosion rate is 15.8 mm/yr, such that 40% lower is 9.48, 50% lower is 7.9, and 60% lower is 6.32. In Table 2 the as-cast corrosion rate is 8.2 mm/yr, such that 40% lower is 4.92, 50% lower is 4.1, and 60% lower is 3.28. None of the corrosion rates of the heat treated samples are 50% or 60% lower than the alloy without the heat treatment. 
As discussed in the above specification objection it is unclear whether the data in Tables refers to the alloy with Mn (i.e. commensurate in scope with the claims) or without Mn (i.e. not commensurate in scope with the claims).
Applicant’s specification does not support new claims 23-25, which recite the corrosion rate being 40%, 50%, or 40% to 60% lower than that of the alloy without the heat treatment.
Claims 7-12, 21, 22, 26, and 27 are rejected as depending from claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 2 “patient-specific bone fixation hardware” renders the claim indefinite. It is unclear whether this refers back to the patient-specific bioresorbable Mg based bone fixation hardware recited in claim 6 line 5 or if it refers to a different patient-specific bone fixation hardware. For the purpose of examination claim 8 will be given the broadest reasonable interpretation of referring to the patient specific bioresorbable Mg based bone fixation hardware recited in claim 6 line 5.
Claim 8 lines 1-2 “the cast alloy is atomized into powder” renders the claim indefinite. It is unclear when the atomization into powder is performed. Claims 6-8 require producing an alloy (claim 6) by casting (claim 7), heat treating the alloy (claim 6) and atomizing the cast alloy into powder (claim8), then producing the patient specific bioresorbable Mg based bone fixation hardware from the heat-treated alloy by 3D-printing (claims 6, 8). It is unclear when the heat treating and atomizing into powder steps are performed because they both refer back to the same alloy. After either heat treating or atomizing into powder the alloy is no longer the produced (by casting) alloy. For the purpose of examination claim 8 will be given the broadest reasonable interpretation of requiring casting of the alloy, heat treating, atomizing, and 3D-printing to produce patient-specific bone fixation hardware.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 10, 12, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 103757511 machine translation) in view of Decker (WO 2014/145672).
Regarding claim 6, Jiang teaches a Mg-2.0Zn-0.9Ce-0.9Ca-0.4Mn medical alloy (i.e. atomic ratio of Zn to Ca of 1.36) ([0045]) manufactured by melting and casting (i.e. producing an alloy) then solid solution and aging treatment (i.e. heat treating the alloy) for use as a short-term implantable biodegradable bone fixation material such as bone plates or bone nails (i.e. producing bone fixation hardware) ([0046]-[0048]) where Mg alloys are gradually absorbed and metabolized through biocorrosion and degradation in the human body (i.e. bioresorbable) ([0005]).
Jiang teaches a short-term implantable biodegradable bone fixation material such as bone plates or bone nails (i.e. producing bone fixation hardware) ([0046]-[0048]), but is silent to it being patient-specific and produced from the heat-treated alloy.
Decker teaches a method of manufacturing bio-absorbable (i.e. bioresorbable) surgical devices including implantable devices for fixating bone (i.e. bone fixation hardware) ([0001] and [0021]) where the particular magnesium alloy and process can be fine-tuned to the healing time/strength requirements of the particular surgical repair (i.e. patient specific) [0010]) with a Zn-Ca-Mn-Mg composition ([0013] and [0020]) that is manufactured by casting (i.e. producing an alloy), annealing, at least one of quenching and hardening (i.e. heat treating the alloy), and forming the wrought product into at least part of a surgical device (i.e. producing the patient-specific bioresorbably Mg based bone fixation hardware from the heat-treated alloy) ([0033]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the bone fixation material of Jiang to be patient-specific and formed after heat treating because patient-specific allows the healing time/strength requirements to be fine-tuned to the surgical repair (Decker [0010]) and forming the surgical device after heat treating is known in the art (Decker [0033]) where the device has the desired properties as a result of the processing and can be processed then separately formed after processing to match the specific use.
Regarding claim 7, Jiang teaches casting ([0046], [0047]).
Regarding claims 9 and 26, Jiang teaches solid solution (i.e. solution treating) treatment, water quenching, then aging (i.e. age hardening) treatment ([0046], [0048]).
Regarding claim 10, Jiang teaches the Mg-Zn-Ce-Ca-Mn alloy distributes a second phase in the magnesium matrix by solution-aging treatment (i.e. heat treating), which greatly improves mechanics through aging precipitation strengthening (i.e. improved mechanical properties relative to the alloy without heat treatment) and solves the problem of excessively fast bio-corrosion rate in clinical applications and (i.e. improves biocorrosion properties relative to the alloy without heat treatment) ([0011]).
Regarding claims 12 and 23-25, Jiang teaches the inventive alloy solves the problem of excessively fast bio-corrosion ([0011]). Further, the composition (Jiang [0045]) and process (i.e. casting and heat treating, Jiang [0046]-[0048]) of the prior art are substantially similar to that claimed. It appears that the product of the process of the prior art is substantially similar to the product claimed, including corrosion producing biocompatible corrosion byproducts of hydroxyapatite (HA) and magnesium hydroxide (Mg(OH)2) (claim 12) and the corrosion rate of the heat-treated alloy being at least 40% lower (claim 23), 50% lower (claim 24), or 40 to 60% lower (claim 25) than that of the alloy without the heat treatment. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclose by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III).
Regarding claim 22, Jiang teaches 2.0Zn ([0045]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 103757511 machine translation) in view of Decker (WO 2014/145672) as applied to claim 7 above, and further in view of Tandon (Tandon et al. “Emerging applications using magnesium alloy powders: a feasibility study.” Magnesium Technology 2014. TMS, 2014, pages 21-25.) and Ng (Ng et al. “Layer manufacturing of magnesium and its alloy structures for future applications.” Virtual and Physical Prototyping, Vol. 5, No. 1, March 2010, 13-19.).
Regarding claim 8, Jiang in view of Decker teaches casting and heat treating (Jiang [0046]-[0048]; Decker [0033]), then forming the wrought product into at least part of a surgical device (i.e. producing the patient-specific bioresorbable Mg based bone fixation hardware from the heat-treated alloy) (Decker [0033]), but is silent to atomizing the cast alloy into powder and producing the patient-specific fixation hardware by 3D-printing.
Tandon teaches using magnesium powder produced by atomizing (Procedure Magnesium Alloy Powders  and Laser Deposition) for additive manufacturing of Mg alloy based bioabsorbable implants (Background paragraph 2).
Ng teaches selective laser melting (SLM) (i.e. 3D-printing) of magnesium powder (Abstract, 2. Magnesium powders for SLM, and 4. SLM of magnesium powders).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to atomize the cast alloy of Jiang in view of Decker after heat treating to produce the patient-specific hardware by 3D printing because additive manufacturing uses atomized magnesium powder (Tandon Procedure Magnesium Alloy Powders) that has properties applicable for additive manufacturing (Tandon Table I) and performing an additive manufacturing process with the magnesium alloy allows for fabrication of intricate components with near net shaped structures (Tandon Introduction paragraph 2), including producing fine structures, unlimited shape complexity, increased speed and efficiency of treatment, and the possibility of controlling degradation properties of the magnesium bone substitute (Ng 1. Introduction). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 103757511 machine translation) in view of Decker (WO 2014/145672) as applied to claim 6 above, and further in view of Wang (Wang et al. “Microstructure, mechanical property and corrosion behaviors of interpenetrating C/Mg-Zn-Mn composite fabricated suction casting.” Materials Science and Engineering C 33 (2013) 618-625.).
Regarding claim 12, Jiang is silent to the biocompatible corrosion byproducts of the alloy.
Wang teaches the corrosion products of a Mg-Zn-Mn alloy are mainly Mg(OH)2 and hydroxyapatite (Abstract, 3.3.3 Corrosion rate of composite, and 3.3.4 pH value of immersion solution).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for Jiang to have corrosion byproducts of Mg(OH)2 and hydroxyapatite because the Mg(OH)2 forms a passive layer on the surface that retards degradation (Wang 3.3.3 Corrosion rate of composite), where the alloy of Jiang is a Mg alloy (Jiang [0045]; Wang Abstract) and the hydroxyapatite forms on the surface film and grows spontaneously by consuming calcium and phosphate ions from the surrounding simulated body fluid (SBF) environment (Wang 3.3.4 pH value of immersion solution).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 103757511 machine translation) in view of Decker (WO 2014/145672) as applied to claim 6 above, and further in view of either one of Lin (CN 103120805 machine translation) or Pan (Pan et al. “Microstructure and biological properties of micro-arc oxidation coatings on ZK60 magnesium alloy.” Journal of Biomedical Materials Research B: Applied Biomaterials. Aug 2012 Vol 100B, Issue 6, pg. 1574-1586.).
Regarding claim 13, Jiang is silent to the presence of a ceramic coating.
Lin teaches a bioactive surface coating for a biomedical degradable magnesium alloy (abstract and [0012]) comprising using micro-arc oxidation to produce a ceramic layer containing strontium on the surface of the magnesium alloy ([0010] and [0011]) .
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Jiang to include producing a ceramic layer by micro-arc oxidation because it produces a bioactive surface coating that controls the degradation speed of the degradable magnesium alloy and has good biological activity (Lin [0008]).
As an alternative to Lin, Pan teaches forming a ceramic coating on a magnesium ally by micro-arc oxidation (Abstract, Experimental Materials, Results and Discussion Microstructure Surface morphology).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Jiang to form a ceramic coating by micro-arc oxidation because micro-arc oxidation improves the corrosion resistance, biological compatibility, and biological activity of magnesium alloys (Introduction) and it forms a coating with a porous surface morphology that is beneficial to bone tissue growth, enhanced anchorage of implant to bone, a depot for bioactive constituents, and enhances cell proliferation (Results and Discussion Microstructure Surface morphology).
Claims 6, 7, 9-12, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672).
Regarding claims 6, 21, and 22, Decker teaches a method of manufacturing bio-absorbable (i.e. bioresorbable) surgical devices including implantable devices for fixating bone (i.e. bone fixation hardware) ([0001] and [0021]) where the particular magnesium alloy and process can be fine-tuned to the healing time/strength requirements of the particular surgical repair (i.e. patient specific) [0010]) with a composition that overlaps with that claimed (i.e. the Zn/Ca atomic ratio calculated from the taught composition; [0013] and [0020]) that is manufactured by casting (i.e. producing an alloy), annealing, at least one of quenching and hardening (i.e. heat treating the alloy), and forming the wrought product into at least part of a surgical device (i.e. producing the patient-specific bioresorbably Mg based bone fixation hardware from the heat-treated alloy) ([0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).

Claim 6
Claim 21
Claim 22
Decker [0013] and [0020]
Zn (wt%)
0.75 to 2.0
1.2
1.4 to 2.0
0.85 to 1.4
Ca (wt%)
0.25 to 1.0
0.5
-
0.2 to 0.5
Mn (wt%)
0.25 to 0.75
0.5
-
0.2 to 0.5
Mg (wt%)
Remainder
Remainder
-
Remainder
Zn/Ca (atomic ratio)
1.2 to 2.0
-
-
1.0 to 4.3


Regarding claim 7, Decker teaches casting ([0033]).
Regarding claims 9 and 26, Decker teaches annealing (i.e. solution treating) followed by at least one of quenching and hardening (i.e. age hardening)([0033]).
Regarding claim 10, Decker teaches a hard and strong Mg alloy ([0012]) that is absorbed in the patient’s body over time ([0048]) where the aging precipitates result in the alloy having sufficient useful life in the body to fulfill the mission of supporting bone before the degree of absorption renders the implant to longer functional as a support element (i.e. improved biocorrosion properties) ([0063]) and the microalloy affords some grain refinement as a strengthening mechanism ([0067]) where yield strength (YS), ultimate tensile strength (UTS), and elongation (Elong.) (i.e. mechanical properties) of the annealed and aged alloy are improved relative to the alloy prior to annealing and aging (i.e. improved mechanical properties) (Table IV). 
Regarding claims 11 and 27, Decker teaches age hardening at 175 to 225°C for 10 minutes to 3 hours ([0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 12, the composition ([0013] and [0020]) and process ([0033] and [0042]) of Decker are substantially similar to the composition and process of the invention. It appears that the product of the process of Decker is substantially similar to the product claimed, including the biocompatible corrosion byproducts of hydroxyapatite (HA) and magnesium hydroxide (Mg(OH)2).
Regarding claim 23-25, the composition ([0013] and [0020]) and process ([0033] and [0042]) of Decker are substantially similar to the composition and process of the invention. It appears that the product of the process of Decker is substantially similar to the product claimed, including the corrosion rate of the heat-treated alloy being at least 40% lower (claim 23), 50% lower (claim 24), or 40 to 60% lower (claim 25) than that of the alloy without the heat treatment.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672) as applied to claim 7 above, and further in view of Tandon (Tandon et al. “Emerging applications using magnesium alloy powders: a feasibility study.” Magnesium Technology 2014. TMS, 2014, pages 21-25.) and Ng (Ng et al. “Layer manufacturing of magnesium and its alloy structures for future applications.” Virtual and Physical Prototyping, Vol. 5, No. 1, March 2010, 13-19.).
Regarding claim 8, Decker teaches casting, annealing, at least one of quenching and hardening, and forming the wrought product into at least part of a surgical device (i.e. producing the patient-specific bioresorbable Mg based bone fixation hardware from the heat-treated alloy) ([0033]), but is silent to atomizing the cast alloy that has been heat treated into powder and producing the patient-specific fixation hardware by 3D-printing.
Tandon teaches using magnesium powder produced by atomizing (Procedure Magnesium Alloy Powders  and Laser Deposition) for additive manufacturing of Mg alloy based bioabsorbable implants (Background paragraph 2).
Ng teaches selective laser melting (SLM) (i.e. 3D-printing) of magnesium powder (Abstract, 2. Magnesium powders for SLM, and 4. SLM of magnesium powders).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to atomize the cast alloy of Decker to produce the patient-specific hardware by 3D printing because additive manufacturing uses atomized magnesium powder (Tandon Procedure Magnesium Alloy Powders) that has properties applicable for additive manufacturing (Tandon Table I) and performing an additive manufacturing process with the magnesium alloy allows for fabrication of intricate components with near net shaped structures (Tandon Introduction paragraph 2), including producing fine structures, unlimited shape complexity, increased speed and efficiency of treatment, and the possibility of controlling degradation properties of the magnesium bone substitute (Ng 1. Introduction). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672) as applied to claim 6 above, and further in view of Wang (Wang et al. “Microstructure, mechanical property and corrosion behaviors of interpenetrating C/Mg-Zn-Mn composite fabricated suction casting.” Materials Science and Engineering C 33 (2013) 618-625.).
Regarding claim 12, Decker is silent to the biocompatible corrosion byproducts of the alloy.
Wang teaches the corrosion products of a Mg-Zn-Mn alloy are mainly Mg(OH)2 and hydroxyapatite (Abstract, 3.3.3 Corrosion rate of composite, and 3.3.4 pH value of immersion solution).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for Decker to have corrosion byproducts of Mg(OH)2 and hydroxyapatite because the Mg(OH)2 forms a passive layer on the surface that retards degradation (Wang 3.3.3 Corrosion rate of composite), where the alloy of Decker is a Mg alloy (Decker [0013] and [0020]; Wang Abstract) and the hydroxyapatite forms on the surface film and grows spontaneously by consuming calcium and phosphate ions from the surrounding simulated body fluid (SBF) environment (Wang 3.3.4 pH value of immersion solution).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672) as applied to claim 10 above, and further in view of either one of Lin (CN 103120805 machine translation) or Pan (Pan et al. “Microstructure and biological properties of micro-arc oxidation coatings on ZK60 magnesium alloy.” Journal of Biomedical Materials Research B: Applied Biomaterials. Aug 2012 Vol 100B, Issue 6, pg. 1574-1586.).
Regarding claim 13, Decker is silent to the presence of a ceramic coating.
Lin teaches a bioactive surface coating for a biomedical degradable magnesium alloy (abstract and [0012]) comprising using micro-arc oxidation to produce a ceramic layer containing strontium on the surface of the magnesium alloy ([0010] and [0011]) .
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Decker to include producing a ceramic layer by micro-arc oxidation because it produces a bioactive surface coating that controls the degradation speed of the degradable magnesium alloy and has good biological activity (Lin [0008]).
As an alternative to Lin, Pan teaches forming a ceramic coating on a magnesium ally by micro-arc oxidation (Abstract, Experimental Materials, Results and Discussion Microstructure Surface morphology).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Decker to form a ceramic coating by micro-arc oxidation because micro-arc oxidation improves the corrosion resistance, biological compatibility, and biological activity of magnesium alloys (Introduction) and it forms a coating with a porous surface morphology that is beneficial to bone tissue growth, enhanced anchorage of implant to bone, a depot for bioactive constituents, and enhances cell proliferation (Results and Discussion Microstructure Surface morphology).
Related Art
Oh-ishi (Oh-ishi et al. Age-hardening response of Mg-0.3 at.%Ca alloys with different Zn contents. Materials Science and Engineering A 526 (2009) 177-184.)
	Oh-ishi teaches Mg-0.3Ca-xZn (x=0.0, 0.1, 0.3, 0.6, 1.0, 1.6 at%) alloys solution-heat treated at 500°C for 2 hours, quenched into water, then aged into an oil bath at 200°C (2. Experimental procedure) for 10^-2 to 10^3 hours (Fig. 1) for use as a structural material (1. Introduction).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735         


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735